IN THE
               TENTH COURT OF APPEALS

                    No. 10-14-00237-CV

MARY ALICE EMANUEL,
ERVIN MITCHEL EMANUEL,
SHIRLEY ANN RIVERS,
JAMES EDWARD EMANUEL,
ROY LEONARD EMANUEL,
CLAUDIA FAY HASHEMI, AND
EVELYN M. DUPLESSIS
                                          Appellant
v.

DARRELL EARL EMANUEL AND
CEDRIC ROYDELL EMANEUL,
                                          Appellee




                From the 87th District Court
                    Leon County, Texas
                  Trial Court No. 0-10-465


              ORDER TO SHOW CAUSE
        IT IS ORDERED that Helen C. Wooten appear before this Court in the

courtroom of the Tenth Court of Appeals, 501 Washington Avenue, Room 404, Waco,

McLennan County, Texas, at 10:00 a.m., on Monday, April 13, 2015, to show cause and

explain her delay in filing the reporter’s record in the above cause.




SIGNED March 19, 2015.




                                                  CHIEF JUSTICE PRESIDING